Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Thomas Boyd, D.O.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-1281
Decision No. CR3971

Date: June 18, 2015

DECISION

The Centers for Medicare & Medicaid Services (CMS), through its administrative
contractor, Wisconsin Physicians Service Insurance Corporation (WPS), determined that
the effective date for reassignment of benefits from Thomas Boyd, D.O. (Petitioner) to
Great River Physicians and Clinics, Inc. (GRPC) was August 11, 2014. Petitioner
requested a hearing to obtain an effective date of April 1, 2014, which was the date that
Petitioner began providing services in association with GRPC. Because Petitioner and
GRPC were already enrolled in the Medicare program on April 1, 2014, the effective date
of reassignment is the date on which Petitioner began providing services with GRPC.
Therefore, I reverse CMS’s determination and order that Petitioner’s effective date for
the reassignment of benefits to GRPC be April 1, 2014.

I. Background and Procedural History
On September 3, 2014, Petitioner and a representative of GRPC completed and signed a

CMS-855R form (Medicare Enrollment Application - Reassignment of Medicare
Benefits). CMS Ex. 1. The purpose of the CMS-855R was to obtain reassignment of
Medicare benefits from Petitioner to GRPC. CMS Ex. | at 5-6. WPS received the CMS-
855R on September 10, 2014. CMS Ex. 4 at 2. In a September 27, 2014 initial
determination, WPS stated that Petitioner’s “initial Medicare enrollment application is
pproved” and indicated the “Effective date” was August 11, 2014. CMS Ex. 2 at 1.

2

In a November 10, 2014 letter, Petitioner requested that WPS reconsider its determination
and establish April 1, 2014, as the effective date for reassignment. Petitioner stated that
he had been a long-time enrolled supplier with Medicare and employee with Great River
Health Systems, Inc. (Great River), primarily working from Great River’s Burlington
Area Family Practice Center (Burlington Center). Petitioner explained that Great River
established a new electronic billing system and, as part of this new system, Great River
designated GRPC as the entity within Great River to bill for services provided by
physicians from the Burlington Center. The substitution of GRPC’s taxpayer
identification for Medicare billing purposes occurred on April 1, 2014, with all of the
physicians practicing from the Burlington Center, except Petitioner, filing reassignment
applications. Great River thought that Petitioner did not need to submit a new CMS-
855R to reassign benefits to GRPC because Petitioner occasionally provided services that
were billed from another location under GRPC’s taxpayer identification. After CMS
rejected claims that GRPC filed related to the services Petitioner provided at the
Burlington Center, Petitioner and GRPC filed the CMS-855R that is the subject of this
case. CMS Ex. 3.

In a December 17, 2014 reconsidered determination, a WPS hearing officer upheld the
August 11, 2014 effective date for Petitioner’s reassignment of benefits to GRPC. In
doing so, the hearing officer applied the regulatory provisions related to the effective date
for Medicare enrollment and billing privileges (including retrospective billing privileges)
at 42 C.F.R. §§ 424.520(d) and 424.521(a). The hearing officer explained that Great
River incorrectly believed that Petitioner did not need to submit a new application for
reassignment, but that a new reassignment application was necessary because
reassignment to GRPC meant that Petitioner needed to change the taxpayer identification
number from the previous Great River Health System entity to which Petitioner
reassigned his benefits to GRPC. The reconsidered determination notified Petitioner that
he could request a hearing before an Administrative Law Judge (ALJ). CMS Ex. 4.

Petitioner requested a hearing to dispute the reconsidered determination. In response to
my Acknowledgment and Pre-hearing Order (Order), CMS filed a brief (CMS Br.) and
four exhibits (CMS Exs. 1-4) as its pre-hearing exchange. As his pre-hearing exchange,
Petitioner filed a brief (P. Br.) and the written direct testimony for one witness, which
Petitioner attached to his witness list.

IL. Decision on the Written Record

Petitioner did not object to CMS’s proposed exhibits. See Order § 7. Therefore, I admit
CMS Exs. 1-4 into the record.

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested an opportunity to cross-examine a witness. Order §{j 8-10; CRDP

§§ 16(b), 19(b). CMS did not offer any witnesses that Petitioner could request to cross-
examine. Petitioner offered an affidavit from Amy O’Brien, a vice president of Great
River (O’Brien Affidavit). CMS neither objected to Ms. O’Brien’s testimony nor
requested to cross-examine her; therefore, I admit her testimony into the record.
Accordingly, I issue this decision based on the written record. Order {fj 9, 11; CRDP

§ 19(d).

III. Issue

Whether CMS had a legitimate basis for establishing August 11, 2014, as the effective
date of Petitioner’s reassignment of Medicare benefits to GRPC.

IV. Findings of Fact, Conclusions of Law, and Analysis’

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers.” 42 U.S.C. §§ 1302, 1395ce(j). Under the Secretary’s regulations, a provider
or supplier seeking billing privileges under the Medicare program must “submit
enrollment information on the applicable enrollment application. Once the provider or
supplier successfully completes the enrollment process . .. CMS enrolls the provider or
supplier into the Medicare program.” 42 C.F.R. § 424.510(a). CMS then establishes an
effective date for billing privileges under the requirements stated in 42 C.F.R.

§ 424.520(d) and may permit limited retrospective billing under 42 C.F.R. § 424.521.

For Medicare Part B claims, a beneficiary may assign his or her benefits to an enrolled
physician or non-physician supplier providing services to that beneficiary. 42 U.S.C.

§ 1395u(b)(3)(B)(ii). In certain circumstances, a supplier who has received an
assignment of benefits may reassign those benefits to an employer, or to an individual or
entity with which the supplier has a contractual arrangement. 42 U.S.C. § 1395u(b)(6);
42 C.F.R. § 424.80(b)(1)-(2). Although not addressed by the Act or regulations, CMS

' My findings of fact and conclusions of law are set forth in italics and bold font.

> Petitioner is considered a “supplier” for purposes of the Act and the regulations. See
42 U.S.C. § 1395x(d),(u); 42 C.F.R. § 498.2; see also 42 C.F.R. § 400.202.
instructs its employees that reassignments of benefits may only occur between enrolled
suppliers and that “[t]he effective date of reassignment is the date on which the individual
began or will begin rendering services with the reassignee.” Medicare Program Integrity
Manual (MPIM) § 15.5.20.

1. Petitioner and GRPC were enrolled in the Medicare program on
April 1, 2014, the date on which Petitioner began providing services
with GRPC.

The record in this case is sparse. However, Amy O’Brien, the vice president at Great
River responsible for provider enrollment in the Medicare program, gave uncontroverted
testimony concerning the enrollment of Petitioner and GRPC. Further, Petitioner and an
authorized representative from GRPC signed a certification that the statements made on
the CMS-855R are “true, accurate and complete.” CMS Ex. | at 7. CMS has not
disputed those statements, which were made subject to civil and criminal liability.

Ms. O’Brien testified that Petitioner “enrolled in Medicare as a participating provider on
or before 1990 and has remained in good standing with billing privileges since,” and that
Petitioner has been employed by Great River since 1999, primarily practicing at the
Burlington Center. O’Brien Affidavit § 2. Petitioner continues to primarily work from
the Burlington Center. O’Brien Affidavit § 5.

Great River owns and operates GRPC, and GRPC “enrolled in Medicare as a
participating provider on or before 1987 and it has remained in good standing with billing
privileges since.” O’Brien Affidavit § 4.

In Petitioner’s hearing request, Ms. O’Brien stated the following as background to the
present case:

As [Great River] transitioned to a new electronic health
record on April 1, 2014 in order to comply with a multitude
of new CMS requirements, we had a small oversight occur.
We failed to complete a new form for one of our 14 Family
Practice physicians. This oversight was not done in
negligence, as we knew that we needed to complete
enrollment forms to move these physicians from one Tax ID#
to our common Tax ID# that we would be using in our new
system as we combined all of our practices into one billing
system. [Petitioner] was already providing services under our
Tax ID number at one of our RHC’s in the system, so our
credentialing specialist did not think that she needed to do an
enrollment form for [Petitioner]. What she did not know was
that the RHC has it’s (sic) own PTAN and that billing
[Petitioner] under our tax ID required that we fill out a form
including the additional PTAN as well.

Request for Hearing at 1 (emphasis in original). Petitioner and a GRPC representative
completed and signed a CMS-855R on September 3, 2014, in which they indicated that
the effective date for the reassignment to GRPC was April 1, 2014. CMS Ex. | at 5-6.
Petitioner and Great River filed with WPS the completed CMS-855R form on September
10, 2014. O’Brien Affidavit 3; CMS Exs. 1, 3.

2. The effective date for Petitioner’s reassignment of Medicare benefits
to GRPC is April 1, 2014, the date on which Petitioner commenced
providing services with GRPC.

Petitioner, an enrolled supplier, filed a CMS-855R to reassign Medicare benefits to
GRPC, an entity also enrolled in the Medicare program. Although not addressed by the
Act or regulations, CMS instructs its employees that reassignments of benefits may only
occur between enrolled suppliers and that “[t]he effective date of reassignment is the date
on which the individual began or will begin rendering services with the reassignee.”
MPIM § 15.5.20. In the present case, Petitioner began rendering services with GRPC on
April 1, 2014. CMS Ex. | at 5-6; CMS Ex. 3; Request for Hearing at 1. All of the other
physicians located at the Burlington Center “transitioned successfully” because they filed
their CMS-855R forms earlier than Petitioner. See Request for Hearing at 1-2. Under
CMS’s manual provisions, Petitioner should also have received a reassignment effective
date of April 1, 2014, even though he filed his CMS-855R later than his colleagues.

From the outset of this matter, CMS has conflated enrollment as a supplier in the
Medicare program with the reassignment of benefits. The initial determination indicates
that Petitioner’s application for initial enrollment in the Medicare program was approved.
CMS Ex. 2. But, there is absolutely no evidence in the record that Petitioner filed an
initial enrollment application (Form CMS-8551) with the CMS-855R or that he needed to
do so. Despite this, the reconsidered determination cites and quotes the initial enrollment
effective date provisions (including retrospective billing privileges) in 42 C.F.R.

§§ 424.520(d) and 424.521(a) to uphold the original effective date determination (i.e., an
effective date as of the date the CMS-855R was filed with a 30-day retrospective billing
period). CMS Ex. 4 at 1-2. In its brief in this case, CMS argues that the enrollment
regulations apply to the determination of the effective date of reassignment. CMS Br. at
4-5. However, CMS did not explain why the regulations governing enrollment should be
applied to a case where the reassignor and reassignee of Medicare benefits are both
already enrolled in the Medicare program and there is otherwise no other requirement to
submit a new enrollment application.
The present case is nearly the same as another one decided by an ALJ, and Iam
persuaded that the reasoning in that case is correct. The ALJ stated:

In this case, WPS erred by treating Petit:

ioner's application for

the reassignment to RenalCare and the notice of change of
enrollment information as a new enrollment by Petitioner,
even though he was already enrolled and there was no basis

on which to terminate his prior
requirement that he voluntarily do

enrollment and no
so. Therefore, the

effective date of enrollment and the authorized period for

retroactive billing are not at issue in

this case. Rather, the

issue to be resolved is the correct effective date of the

reassignment.

Parthasarathy Srinivasan, M.D., DAB CR2875, at 7 (

2013). After an exhaustive

discussion of the legal authorities related to reassignments, the ALJ concluded that the

effective date provision in MPIM § 15.5.20 (i.e., the

late on which the supplier began

providing services with the reassignee) applied because there was no need for an initial
enrollment by the supplier. Jd. at 7-16; see also Middlesex Rheumatology and Crispin
Abarientos, M.D., DAB CR3660 (2015) (applying effective date provisions from the
enrollment regulations because the reassignee was not previously enrolled in the

Medicare program and the earliest effective date for t
date of enrollment for the reassignee).

In the present case, there was no need for either the re

reassignment was the effective

assignor or the reassignee to enroll

in the Medicare program because they were already enrolled and there was no other

change that required a new enrollment application. T!

erefore, the correct effective date

of reassignment in this case is April 1, 2014, the date on which Petitioner commenced

providing services with GRPC.

V. Conclusion

For the reasons explained above, I reverse CMS’s determination and order that
Petitioner’s effective date of reassignment of Medicare benefits to GRPC be April 1,

2014.

/s/
Scott Ander:
Administrat

‘son
ive Law Judge
